Title: To James Madison from William Pinkney, 7 December 1807
From: Pinkney, William
To: Madison, James



private.
Dear Sir:
London, Decr. 7th 1807.

I have the Honor to send herewith enclosed Duplicates of my Dispatches of the 23d. & 30th. of last Month, the originals of which were forwarded by the Othello for New York.  I enclose also the Russian Declaration against this Country, the first & supplementary British Orders of Council relative to Neutral Trade, and the Report of the Committee of Merchants.  Nothing has taken place here since the Date of my last which I could make the Subject of a public Letter.
Some American Vessels have been warned under the Orders of Council, and permitted, after coming in, to proceed on their Voyages, which, however, must now be full of Danger.
There is every probability that Sweden will, either willingly or unwillingly, soon unite with Russia in her Measures against England.  Austria is already said to be a party to them.  The United States alone remain; and, as if it was desireable to cast off the Friendship of all the World in this Hour of their greatest Peril, the British Government persecutes us with the most injudicious wanton & extravagant Aggression that ever was ventured upon by a Nation in the Arrogance of Prosperity and in the Fullness of unquestioned Power.
I lament to say that this wild Measure continues to be more popular than it ought to be.  Most of the Opposition with whom I have lately conversed arraign it as foolish rather than as unjust; but in general it is approved.  A portentous Delusion seems to have taken possession of the Nation.  It was to have been expected that the Affair of Copenhagen would have alarmed a moral & intelligent People by the prodigal Waste of national Character which it could not fail to produce, as well as by the horrible Violence which it offered to every thing like Principle, and even to the ordinary Maxims of Policy.  It has, however, scarcely excited a Murmur.  It is, indeed, understood that it will be assailed in parliament by the late Ministry & their adherents, except Thomas Grenville and perhaps Lord Grenville.  It is equally understood that this attack will end in nothing.  If Lord Grenville should (as some assert, altho I incline to think erroneously) support the Copenhagen Business, it is believed that it will be the Signal of his Separation from a party with which he never has been cordial, & of an approaching Union with the present Ministers, who are said to desire extremely to bring Ld. Grenville and the Marquis Wellesley into Office.
Since my Letter of the 23d. of last Month Mr. Bowdoin (for I have nothing from General Armstrong) has put into my Hands a Copy of a Letter from the French Minister of Justice to the Procurer General of the Council of Prizes, dated the 18th. of Septr. last, with which Genl. Armstrong has doubtless made you acquainted.  I enclose a Copy of it.
It is perfectly certain that the British Government had no Knowledge of this paper when the Orders of Council were issued, and indeed that they have no Knowledge of it even now.  They have heard of certain Declarations imputed to the Emperor of France at his Levees (with what Truth I know not), but these could hardly be considered as very certain Indications of what would be done, far less as constituting in themselves a measure, against which there could be actual Retaliation thro’ the Rights of Neutrals.
The Siutation in which we are now placed by the Violence & Injustice of others is certainly an arduous one; but it will be met by our Government with all the Temper, Wisdom & Virtue which it so imperiously requires, and by our People with the Patriotism which belongs to them.
War between our Country and Great Britain is not generally expected here.  There is a Disposition in many to anticipate some strong Measure on our part, but not War; and it is taken for granted that Great Britain will not seek a War if we should stop short of actual Hostility.
The Letters in the Morning Chronicle (from A. B. to the Editor) which I have sent you as they have appeared, are from the Pen of one of the ablest & warmest of our Friends in England.  They are not without great Errors; but they speak with considerable Exactness the Sense of his party, the most favorable of any in this Country to the United States.
I had the Honor to send by the Othello some parcels of newspapers & pamphlets.  Those which are received by the Legation here from the U. S. arrive very seldom and very late.
The Presidents Message was received here yesterday & has been published in all the Prints of this Morning.  I have the Honor to be with sincere Attachment Dear Sir Your Most Obedient Humble Servt.

Wm: Pinkney

